Citation Nr: 1533857	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-26 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969, from October 2001 to March 2002, and from August 2002 to April 2003.  He also had periods of service in the Army Reserve and Army National Guard, with periods of active duty for training (ADT), to include in March 2001, April 2001, and January 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

The Veteran testified before a Veterans Law Judge (VLJ) in October 2010.  A transcript of that hearing is associated with the claims file.  The Veteran was advised in a February 2013 letter that the VLJ before whom he had testified in October 2010 was no longer employed by the Board, and that he had the right to an additional hearing.  In a February 2013 response, the Veteran indicated that he did not want to appear at an additional hearing.

In a May 2013 decision, the Board denied service connection for hypertension.  The Veteran appealed the May 2013 decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a March 2014 Order, the Court vacated the decision and remanded the claim to the Board for actions consistent with the terms of the Joint Motion.

In October 2014, the Board remanded this appeal for additional development.  The Board finds a lack substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


REMAND

Unfortunately, a remand is required for the claim of entitlement to service connection hypertension.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is provided every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c) (4) (2014).  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As directed by the Board's October 2014 remand, the Veteran underwent a VA examination in November 2014 concerning whether the Veteran's diagnosed hypertension clearly and unmistakable was not aggravated by active service.  The examiner, after reviewing the claims file and conducting a physical examination, provided an opinion that the Veteran's hypertension was as likely as not incurred in or aggravated during active service.  In a March 2015 addendum report, the examiner provided an additional opinion that the Veteran's preexisting hypertension was not increased in severity during active service from October 2001 to March 2002 and from August 2002 to April 2013.  Here, the Board finds that the VA examination report from November 2014 and the March 2015 addendum report are of no probative value as the two opinions expressed by the examiner are ambiguous and contradictory.  While the VA examiner reports in one instance that the Veteran's diagnosed hypertension was as likely as not incurred inactive service, a subsequent opinion noted that the Veteran's hypertension was preexisting.  Due to the inconsistence opinions from the VA examiner, the Board finds that a new VA examination concerning a complete evaluation of the Veteran's hypertension is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical doctor examiner that has not previously examined him to determine whether hypertension that preexisted entrance to active service after 2001 was aggravated during that service, to include periods of active duty from October 2001 to March 2002 and from August 2002 to April 2003.  The examiner must review the claims file and should note that review in the report.  All appropriate test or studies should be accomplished, and all clinical findings should be reported in detail.  In providing the requested opinions, the examiner must acknowledge and discuss the Veteran's lay statements regarding the onset of symptoms and continuity of symptomatology since service.  A complete rationale for any opinion expressed should be provided.  The examiner should provide the follow information:

(a) The examiner is requested to opine whether there is clear and unmistakable evidence that the Veteran's hypertension did not increase in severity during active service from October 2001 to March 2002 and from August 2002 to April 2003.  The examiner must address the medical assessments of varicosity, swelling of the legs, prescription of additional blood pressure medication, and the recommendations of weekly blood pressure testing during active service in the rationale, specifically commenting whether those symptoms and treatments constitute an increase in severity of hypertension during service.

(b)  If the examiner finds that hypertension increased in severity during active service, the examiner should provide an opinion whether any increase in the disability was due to the natural progress of the disability or was beyond the natural progress of the disability.  The examiner must address the medical assessments of varicosity, swelling of the legs, prescription of additional blood pressure medication, and the recommendations of weekly blood pressure test in the rationale, specifically commenting whether those symptoms and treatments were due to the natural progress of the disability or are beyond the natural progress of the disability.
 
2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

